                                         Case 4:18-cv-06278-HSG Document 127 Filed 10/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     RYAN HYAMS, et al.,                                 Case No. 18-cv-06278-HSG (RMI)
                                   9                    Plaintiffs,
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                  10             v.
                                                                                             Re: Dkt. Nos. 116, 117
                                  11     CVS HEALTH CORPORATION, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is a discovery dispute concerning Plaintiffs’ request to

                                  15   compel the lifting of certain redactions found in documents that Defendant CVS had previously

                                  16   transmitted to its third-party agent responsible for administering its payroll systems. CVS contends

                                  17   that the redactions are justified by the attorney-client privilege because they contain legal advice

                                  18   from counsel directing CVS to make certain changes to its payroll systems and that it was

                                  19   necessary to communicate this legal advice to its agent responsible for administering its payroll

                                  20   systems such that counsel’s advice could be properly understood and effectuated. Plaintiffs

                                  21   contend that CVS cannot meet its burden to avail itself of the privilege because: (1) there is no

                                  22   evidence that there is an attorney-client relationship between CVS and its third-party agent

                                  23   responsible for administering its payroll systems; or, (2) that an attorney participated in the

                                  24   creation or distribution of the forms or documents transmitted to CVS’s payroll administration

                                  25   agent; and, (2) that, in any event, the documents appear to be routine paperwork regarding a

                                  26   system change, such that the un-redacted portions of the documents appear to Plaintiffs as being

                                  27   routine business paperwork. See Joint Ltr. Br. (dkt. 116) at 1-2.

                                  28          At oral argument, the court asked counsel for CVS two questions: (1) whether the few
                                          Case 4:18-cv-06278-HSG Document 127 Filed 10/08/20 Page 2 of 2




                                   1   redacted lines in the documents in question contain a discussion of legal advice or legal strategy

                                   2   from CVS’s counsel; and (2) whether it was reasonably necessary to distribute or disseminate that

                                   3   legal advice or legal strategy to its third-party payroll administrator. See e.g., U.S. Specialty Ins.

                                   4   Co. v. Capitol Films U.S., LLC, No. CV077206AHMAGRX, 2008 WL 11340369, at *4–5 (C.D.

                                   5   Cal. Oct. 7, 2008) (“The attorney-client privilege extends to confidential communications shared

                                   6   with those who are present to further the interest of the client in the consultation or those to whom

                                   7   disclosure is reasonably necessary for the transmission of the information or the accomplishment

                                   8   of the purpose for which the lawyer is consulted.”) (internal quotation marks and citations

                                   9   omitted). Counsel for CVS answered both questions in the affirmative. Because CVS has made

                                  10   this representation in its brief, as well as through counsel at oral argument, the court relies on these

                                  11   representations and finds that the privilege applies. Accordingly, Plaintiffs’ motion to compel the

                                  12   production of this information is DENIED.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: October 8, 2020

                                  15

                                  16
                                                                                                      ROBERT M. ILLMAN
                                  17                                                                  United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                           2
